In a letter signed November 2, 2015, addressed to the Clerk of the Appellate Courts, respondent Jimmy E. Allen, Jr., an attorney admitted to practice law in Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2014 Kan. Ct. R. Annot. 403).
At the time the respondent surrendered his license, a hearing on a formal complaint was scheduled before the Kansas Board for Discipline of Attorneys. The formal complaint alleged that the respondent violated Kansas Rules of Professional Conduct 1.3 (2014 Kan. Ct. R. Annot. 475) (diligence), 1.4 (2014 Kan. Ct. R. Annot. 495) (communication), 1.5 (2014 Kan. Ct. R. Annot. 515) (fees), 1.15 (2014 Kan. Ct. R. Annot. 567) (safekeeping property), 1.16 (Kan. Ct. R. Annot. 583) (terminating representation), 8.1 (2014 Kan. Ct. R. Annot. 670) (cooperation), 8.4 (2014 Kan. Ct. R. Annot. 680) (misconduct), Supreme Court Rule 207 (2014 Kan. Ct. R. Annot. 342) (cooperation), and Supreme Court Rule 208 (2014 Kan. Ct. R. Annot. 356) (registration of attorneys). The formal complaint included allegations that the respondent misappropriated client funds.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Jimmy E. Allen, Jr., be and he is hereby disbarred from die practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
It Is Further Ordered diat the Clerk of the Appellate Courts strike the name of Jimmy E. Allen, Jr., from the roll of attorneys licensed to practice law in Kansas.
*1007Dated this 5th day of November, 2015.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2014 Kan. Ct. R. Annot. 414).